DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (7745729) in view of Miura et al. (7301104).
 	Hu discloses a flat cable extending straight in a lengthwise direction until a front edge, the flat cable comprising a plurality of conductors (21) made of an electrical conductive material, and extending straight along the lengthwise 
 	Hu does not disclose a reinforcing portion positioned on the upper surface of the cable body, including at least part of the protruding portion, wherein the reinforcing portion extends in the lengthwise direction of the flat cable beyond the conductors (re claim 1).
 	Miura et al. discloses a flat cable comprising a cable body (1a), a plurality of conductors (1b/11) mounted on an upper surface of the cable body, and a reinforcing portion (1f) positioned (entirely) on the upper surface of the cable body 
(to the front edge of the flat cable, Fig. 7).
 	It would have been obvious to one skilled in the art to provide the flat cable of Hu with the reinforcing portion taught by Miura et al. to reinforce the cable 
 	Modified cable of Hu also discloses that the protruding portion is configured to protrude out a predetermined distance in the lengthwise direction beyond the conductors such that a gap is formed between an extension line defined by an end of the conductors and an extension line defined by an end of the protruding portion (re claim 2); the protruding portion includes a plurality of protrusions (201/202), each protrusion extending in the lengthwise direction of the cable beyond the conductors (re claim 3); the plurality of protrusions comprises at least two protrusions disposed at opposite ends of the cable body in widthwise direction (re claim 4); the protruding portion is configured to have a cuboid shape (re claim 5); the protruding portion is formed with a protrusion height that is higher than a height of a lead connected to a circuit board having an external connector (abstract, when the conductive connection is applied to a flat display, short circuit resulting from the wire ends extending out of the substrate edge improperly contacting metal portion of other parts is avoided) (re claim 8); and the reinforcing portion extends from end to end of the cable insert portion in the widthwise direction of the flat cable (re claim 10).

s 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (JP 2012-099235) in view of Miura et al.
 	Takeda et al. discloses a flat cable (4) extending straight in a lengthwise direction until a front edge, the flat cable comprising a plurality of conductors (41) made of an electrical conductive material, and extending straight along the lengthwise direction of the flat cable to the front edge of the flat cable, wherein the plurality of conductors are spaced apart a predetermined distance in a widthwise direction of the flat cable; a cable body made of an insulating material (43), and extending straight along the lengthwise direction of the cable, wherein the conductors are mounted on an upper surface of the cable body, wherein a cable insert portion of the cable body is configured to be inserted and connected to an external connector, wherein the cable insert portion of the cable body extends in the lengthwise direction until the front edge of the flat cable, and wherein the cable insert portion includes a protruding portion (53/54) protruding out in the lengthwise direction of the flat cable beyond the conductors.  Takeda et al. also discloses the cable insert portion of the cable body further including at least one fixing portion (51) formed concavely inward from opposing sides of the cable insert portion in the widthwise direction and configured to stably fix the cable insert part to the external connector when the cable insert part is inserted into the external connector.

 	Miura et al. discloses a flat cable comprising a cable body (1a), a plurality of conductors (1b/11) mounted on an upper surface of the cable body, and a reinforcing portion (1f) positioned (entirely) on the upper surface of the cable body 
(to the front edge of the flat cable, Fig. 7).
 	It would have been obvious to one skilled in the art to provide the flat cable of Takeda et al. with the reinforcing portion taught by Miura et al. to reinforce the cable body.  It is noted that the reinforce portion (of Miura et al.) can be configured to reinforce stiffness of the protruding portion (of Takeda) since it comprises structure and material as claimed.

6.	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hu in view of Miura et al. as applied to claim 1 above, and further in view of Yosui et al. (2017/0194076).
 	Hu and Miura et al. disclose the invention substantially as claimed except for a battery pack comprising the flat cable.  Yosui et al. discloses a battery pack (4) comprising a flat cable (201).  It would have been obvious to one skilled in the art to include the modified flat cable of Hu in a battery pack, as taught by Yosui et al., to provide an interconnection therefrom.

Allowable Subject Matter
7.	Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
8.	Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference 

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980.  The examiner can normally be reached on M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/CHAU N NGUYEN/Primary Examiner, Art Unit 2847